—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered September 23, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
The court’s charge, which included extensive instructions on factors to be considered in the jury’s evaluation of the accuracy of identification testimony under the reasonable doubt standard, and fully explained the requirement of proof beyond a reasonable doubt and its applicability to all the elements of the crime, sufficiently conveyed the principle that defendant’s identity had to be proven beyond a reasonable doubt (see, People v Knight, 87 NY2d 873). In any event, the case did not turn on identification testimony alone, since a police officer observed defendant fleeing the scene of the robbery as the complainant pointed him out, and captured defendant without losing sight of him (see, People v Andino, 244 AD2d 194, lv denied 91 NY2d 888). Concur — Mazzarelli, J. P., Andrias, Saxe, Buckley and Friedman, JJ.